Exhibit 10.4

 

THESE SECURITIES AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES, SUBJECT TO COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS.

 

COMMON STOCK PURCHASE WARRANT

 

Issue Date: June 20, 2016

 

To Purchase 100,402 Shares of Common Stock of

 

VIVEVE MEDICAL, INC.

 

THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received, Western
Alliance Bank, an Arizona corporation and its assignee (the “Holder”), is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the Issue Date (the
“Initial Exercise Date”) and on or prior to the close of business on the earlier
of the tenth anniversary of the Issue Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Viveve Medical, Inc., a Delaware
corporation (the “Company”), up to an aggregate of 100,402 shares (the “Warrant
Shares”) of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”) in accordance with Section 2 or Section 3 herein. The purchase price of
one share of Common Stock (the “Exercise Price”) under this Warrant shall be
$4.98, subject to adjustment hereunder. The Exercise Price and the number of
Warrant Shares for which the Warrant is exercisable shall be subject to
adjustment as provided herein.

 

1.     Authorization of Shares. The Company covenants that all Warrant Shares
which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant,
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).

 

2.     Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by the surrender of
this Warrant and the Notice of Exercise Form attached hereto as Exhibit A duly
executed, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the registered Holder at the
address of such Holder appearing on the books of the Company). Upon payment of
the Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank, the Holder shall be entitled to receive a
certificate for the number of Warrant Shares so purchased. Certificates for
Warrant Shares purchased hereunder shall be delivered to the Holder within five
(5) business days after the date on which this Warrant shall have been exercised
as aforesaid. This Warrant shall be deemed to have been exercised and such
certificate or certificates shall be deemed to have been issued, and Holder or
any other person so designated to be named therein shall be deemed to have
become a holder of record of such Warrant Shares for all purposes, as of the
date the Warrant has been exercised by payment to the Company of the Exercise
Price and all taxes required to be paid by the Holder, if any, prior to the
issuance of such shares, have been paid. If the Company fails to deliver to the
Holder a certificate or certificates representing the number of Warrant Shares
exercised pursuant to this Section 2 by the fifth business day after the date of
exercise, then the Holder will have the right to rescind such exercise by
written notice to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Cashless Exercise. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date, by means of a
“cashless exercise” in which the Holder shall be entitled to receive a number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

 

(A) = the VWAP on the Trading Day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if any of the NASDAQ markets or exchanges is not a Trading Market,
the volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock is
not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported on the OTCQX, OTCQB or OTC Pink
Marketplace maintained by the OTC Markets Group, Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the volume weighted
average price of the Common Stock on the first such facility (or a similar
organization or agency succeeding to its functions of reporting prices), or (d)
in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company. “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the NYSE MKT, the NASDAQ Capital Market, the NASDAQ Global Market,
the NASDAQ Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board, the OTCQB, the OTCQX or the OTC Pink Marketplace (or any successors to
any of the foregoing). “Trading Day” means a day on which the principal Trading
Market is open for trading.

 

 
2

--------------------------------------------------------------------------------

 

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 3.

 

4.     Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

 

5.     No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall, at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price or round up to the next whole share.

 

6.     Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder.

 

7.     Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

8.     Division and Combination.

 

(a)     This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the Holder’s and the denominations in which new
Warrants are to be issued, signed by the Holder or its agent or attorney. The
Company shall execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants to be divided or combined in accordance with such notice.

 

(b)     The Company shall prepare, issue and deliver at its own expense (other
than transfer taxes) the new Warrant or Warrants under this Section 8.

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     The Company agrees to maintain, at its aforesaid office, books for the
registration of this Warrant and any other new Warrants that may be issued upon
the division or combination of this Warrant under this Section 8.

 

 

9.     No Rights as Shareholder until Exercise. This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment.

 

10.     Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

11.     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

12.     Adjustments of Exercise Price and Number of Warrant Shares. The number
and kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then in each such case the number of Warrant Shares purchasable upon exercise of
this Warrant immediately prior thereto shall be adjusted so that the Holder
shall be entitled to receive the kind and number of Warrant Shares or other
securities of the Company which it would have owned or have been entitled to
receive had such Warrant been exercised in advance thereof. Upon each such
adjustment of the kind and number of Warrant Shares or other securities of the
Company which are purchasable hereunder, the Holder shall thereafter be entitled
to purchase the number of Warrant Shares or other securities resulting from such
adjustment at an Exercise Price per Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company resulting from such adjustment. An adjustment made pursuant to
this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.

 

 
4

--------------------------------------------------------------------------------

 

 

13.     Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets. In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Company), or sell, transfer
or otherwise dispose of all or substantially all its property, assets or
business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then the Holder shall have the right thereafter to receive, at
the option of the Holder, upon exercise of this Warrant, the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and Other Property receivable upon or as a result
of such reorganization, reclassification, merger, consolidation or disposition
of assets by a Holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such event. In case of any such
reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation (if other than the Company) shall
expressly assume the due and punctual observance and performance of each and
every covenant and condition of this Warrant to be performed and observed by the
Company and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of Warrant Shares for which this Warrant is exercisable which shall
be as nearly equivalent as practicable to the adjustments provided for in this
Section 13. For purposes of this Section 13, “common stock of the successor or
acquiring corporation” shall include stock of such corporation of any class
which is not preferred as to dividends or assets over any other class of stock
of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are convertible into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 13 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

14.     No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by Company, but shall at all times in
good faith assist in carrying out of all the provisions of this Warrant and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Warrant against impairment.

 

 
5

--------------------------------------------------------------------------------

 

 

15.     Voluntary Adjustment by the Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.

 

16.     Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

17.     Certificate as to Adjustments. Upon each adjustment of the Exercise
Price, Company at its expense shall promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based. Company
shall, upon written request, furnish Holder a certificate setting forth the
Exercise Price in effect upon the date thereof and the series of adjustments
leading to such Exercise Price.

 

18.     Notice of Corporate Action. If at any time:

 

(a)     the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or other distribution, or
any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

 

(b)     there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c)     there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases (but not in such cases if the rights of
the holder or holders of Common Stock will not be materially affected thereby),
the Company shall give to Holder (i) at least five (5) business days’ prior
notice of the date on which a record date shall be selected for such dividend,
distribution or right or for determining rights to vote in respect of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, liquidation or winding up, and (ii) in the case of any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up, at least five (5) business
days’ prior notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their Warrant Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice shall be sufficiently given
if addressed to Holder at the last address of Holder appearing on the books of
the Company and delivered in accordance with Section 21(c).

 

 
6

--------------------------------------------------------------------------------

 

 

19.     Information. So long as the Holder holds this Warrant and/or any of the
Warrant Shares, Company shall deliver to Holder (a) promptly, copies of all
notices or other written communications to which Holder would be entitled if it
held Warrant Shares as to which this Warrant was then exercisable and (b) such
other financial statements required under and in accordance with any loan
documents between Holder and Company, or if there are no such requirements or if
the subject loan(s) are no longer are outstanding, then within 45 days after the
end of each of the first three quarters of each fiscal year, Company's
quarterly, unaudited financial statements and within 90 days after the end of
each fiscal year, Company's annual, audited financial statements; provided,
however, that so long as the Company is subject to the reporting obligations of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and files all such required reports on a timely basis
(including pursuant to Rule 12b-25 promulgated under the Exchange Act), the
Company shall be deemed to have satisfied the requirement of subsection (b).

 

20.     Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant. The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading market upon
which the Common Stock may be listed.      

 

21.     Miscellaneous.

 

(a)     Jurisdiction. This Warrant shall constitute a contract under the laws of
California, without regard to its conflicts of laws principles or rules.

 

(b)     Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws.

 

(c)     Notices. Any notice, request or other document required or permitted to
be given or delivered pursuant to this Warrant shall be deemed to have been
sufficiently given and received for all purposes when delivered by hand or by
facsimile or email that has been confirmed as received by 5:00 P.M. on a
business day, one (1) business day after being sent by nationally recognized
overnight courier after 5:00 P.M. on any day, or five (5) business days after
being sent by certified or registered mail, postage and charges prepaid, return
receipt requested, to the following addresses:

 

 
7

--------------------------------------------------------------------------------

 

 

If to the Company:               Viveve Medical, Inc.

150 Commercial Street

Sunnyvale, CA 94086

Attn: Scott C. Durbin

Fax: (408) 530-1919

Email: sdurbin@viveve.com

 

If to the Holder:                   At the Holder’s address in the Company’s
Warrant register.

 

(d)     Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(e)     Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(f)     Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Holder and the Company.

 

(g)     Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(h)     Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

(i)      Compliance with Securities Laws on Transfer. This Warrant and the
Warrant Shares issuable upon exercise of this Warrant may not be transferred or
assigned in whole or in part without compliance with applicable U.S. federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to Company, as reasonably requested by Company). To the
extent that an opinion of counsel is required by the transfer agent, the
Company’s counsel will deliver an opinion to the transfer agent if the transfer
is from Western Alliance Bank (“Bank”) to its parent company, Western Alliance
Bancorporation, or any other affiliate of Bank, provided, such transferee in
writing represents and warrants to Company that (i) such transferee is an
“accredited investor” (as defined under Rule 501(a) promulgated under the
Securities Act of 1933, as amended ( the “1933 Act”) and (ii) such transferee is
acquiring this Warrant and the Warrant Shares for investment and not with a view
to the further distribution or transfer thereof, or if there is no material
question as to the availability of current information as referenced in Rule
144(c), Holder represents that it has complied with Rule 144(d) and (e) in
reasonable detail, the selling broker represents that it has complied with Rule
144(f), and the Company is provided with a copy of Holder’s notice of proposed
sale.

 

 
8

--------------------------------------------------------------------------------

 

 

(j)      Transfer Procedure. After receipt by Bank of the executed Warrant, Bank
shall transfer all of this Warrant to Bank’s parent company, Western Alliance
Bancorporation, by execution of an Assignment substantially in the form of
Exhibit B, subject to such transferee making in writing the representations and
warranties referenced above in Section 21(i). Subject to the provisions of
Section 21(i) and this Section 21(j) and upon providing the Company with written
notice, Western Alliance Bancorporation and any subsequent Holder may transfer
all or part of this Warrant or the Warrant Shares issuable upon exercise of this
Warrant to any transferee, provided, however, in connection with any such
transfer, Western Alliance Bancorporation or any subsequent Holder will give the
Company notice of the portion of the Warrant being transferred with the name,
address and taxpayer identification number of the transferee and Holder will
surrender this Warrant to the Company for reissuance to the transferee(s) (and
Holder if applicable). The Company shall have the right to refuse to transfer
any portion of this Warrant to any person who directly competes with the
Company.

 

[The remainder of this page has been intentionally left blank.]

  

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
authorized officer as of the day and year first above written.

 

 

 

 

COMPANY

 

 

 

 

 



VIVEVE MEDICAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Durbin 

 

  Name: Scott Durbin     Title: CFO  









  

 
10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:     VIVEVE MEDICAL, INC.

 

(1)     ()The undersigned hereby elects to purchase ________ Warrant Shares of
VIVEVE MEDICAL, INC. pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full, together with all applicable
transfer taxes, if any.

(2)     ()Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

 

Name:

 

 

 

 

 

 

 

Address: 

 

 

                                  SSN/Tax ID:    

 

The Warrant Shares shall be delivered to the following:

 

 

 

 

 

                       

 

 

 

 

 

HOLDER NAME

 

By: ___________________________________________

Name:

Title:

 

Dated: ________________________________________

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT 

 

For value received, WESTERN ALLIANCE BANK, an Arizona corporation hereby sells,
assigns and transfers unto:

 

Name:          WESTERN ALLIANCE BANCORPORATION
Address:     55 Almaden Boulevard
                     San Jose, California 95113
Tax ID:                                     


 

that certain Warrant to Purchase Stock issued by VIVEVE MEDICAL, INC. (the
“Company”), on June __, 2016 (the “Warrant”) together with all rights, title and
interest therein.

 

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

 

 

 

 

 

  By:       Name:    

 

Title:

 

 

 

Date:                         

 

By its execution below, and for the benefit of the Company, Western Alliance
Bancorporation makes each of the representations and warranties set forth in
Section __ of the Warrant and agrees to all other provisions of the Warrant as
of the date hereof.

 

 

WESTERN ALLIANCE BANCORPORATION

 

       

 

By:

 

 

 

Name:

 

 

  Title:    

 